Case: 16-10037      Document: 00513988930        Page: 1     Date Filed: 05/11/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                   No. 16-10037                                   FILED
                                 Summary Calendar                             May 11, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


MIGUEL ANGEL BACILIO,

                                                Plaintiff–Appellant,

versus

BLAKE BURNS, Plaintiff's Attorney;
MICHELLE HARTMAN, Assistant District Attorney;
ELIZABETH BEACH, District Judge; BRYAN COLLIER,

                                                Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-417




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-10037     Document: 00513988930     Page: 2   Date Filed: 05/11/2017


                                  No. 16-10037

      Miguel Bacilio, Texas prisoner # 1912589, appeals the dismissal of his
42 U.S.C. § 1983 complaint under 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) and
1915A(b)(1) as frivolous and for failure to state a claim on which relief could be
granted. Our review is de novo. Green v. Atkinson, 623 F.3d 278, 279–80 (5th
Cir. 2010).

      The district court did not err in dismissing in light of the fact that
Bacilio’s claims regarding his state criminal conviction are barred under Heck
v. Humphrey, 512 U.S. 477, 486–87 (1994), because the conviction was not
reversed, expunged, declared invalid, or called into question by the issuance of
a writ of habeas corpus.      Accordingly, the judgment is AFFIRMED, and
Bacilio’s request for appointment of counsel on appeal is DENIED.

      The district court’s dismissal of Bacilio’s complaint as frivolous and for
failure to state a claim on which relief may be granted counts as a strike under
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir.
1996). Bacilio is WARNED that if he accumulates three strikes, he will not be
allowed to proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                        2